     Case 3:19-cv-00029 Document 65 Filed 02/11/20 Page 1 of 1 PageID #: 673



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


MARY DURSTEIN,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:19-0029

TODD ALEXANDER and
BOARD OF EDUCATION, CABELL COUNTY SCHOOLS,


                              Defendants.


                                            ORDER

       On January 28, 2020, Plaintiff Mary Durstein filed a motion for an order declaring that the

defendants have admitted certain pleaded facts and waived certain affirmative defenses due to their

failure to file answers to Durstein’s Amended Complaint. Two days later, the defendants filed their

Answers to Durstein’s Amended Complaint. ECF Nos. 63, 64. The Court therefore DENIES AS

MOOT Durstein’s Motion, ECF No. 60. The Court DIRECTS the Clerk to send a copy of this

Order to counsel of record and any unrepresented parties.

                                             ENTER:         February 11, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
